Timlin, J.
(dissenting). The pivotal facts in this case are established beyond controversy, although not all included in the findings of fact of the trial court.
1. The plaintiff is a citizen and resident of the municipal*271ity of Gau-Algesheim in the grand duchy of Hesse in the German Empire, where he is now and has been since 1876 engaged in the manufacture and sale of a wood-preserving •compound produced by distillation from coal tar. This compound he discovered in 1876. It was unknown prior to that time. To this new compound he gave at the time of its discovery the name of “Qarbolineum,” a word not theretofore in use and coined or devised by him from the Latin words ■“earbo,” signifying- coal, and “oleum,” meaning oil. The amended complaint avers that “plaintiff coined, invented, originated, and adopted the arbitrary fanciful word symbol ‘Qarbolineum’ as a name and a trade-mark for his said paint and liquid.” The plaintiff testifies:
“I constructed this word out of my own fancy in analogy to the Latin words ‘earbo,’ coal, and ‘oleum,’ oil, and in doing so it was my purpose to make my goods; known by this word, which up to that time had not been in existence, and to use the word as a trade-mark. I called my goods by the name ■‘Qarbolineum,’ offered them for sale under that name in letters, circulars, and advertisements and invoiced them as such, .and marked the packages, so far as possible, with this name. Under the early German trade-mark law the protection of word trade-marks was not feasible, and legal protection could not be obtained there for the word ‘Qarbolineum’ I had created. Legal proceedings against its misuse were useless.”
The ninth finding of the circuit court was as follows:
“That during all said time of plaintiff’s said use of said word, both in said European countries and in the United States, said plaintiff has claimed and intended said word as his trade-mark, and as a specific name and designation for his said product, to indicate that the article to which the same was so applied and affixed was the manufacture of said plaintiff, and that said plaintiff has relied upon said name and designation to distinguish his said product with the public and to indicate its origin, and that his said product is so distinguished with the trade by said name and designation, as thus indicating its origin.”
*272Erom the foregoing it must be assumed as a verity in this case that the plaintiff, upon the discovery of an article or compound never theretofore known, gave it a name devised by him and never theretofore known or used, and that in so doing he had the double purpose of designating this new discovery by this new name and also claiming this name by which the new discovery was solely known as a trade-mark. I think the law, properly understood and applied, does not permit of the adoption of such name as a trade-mark nor the use of any word, however arbitrary and fanciful, for this double purpose. The reason for this rule lies in the legal nature of a trade-mark. An essential of a trade-mark is that it is employed to distinguish the goods of its owner from like goods of another. A postulate of the law of trade-marks is that there are or may be others manufacturing, selling, and dealing in goods of the same kind as those protected by the trade-mark which might but for the trade-mark be mistaken by the purchaser for the goods of the owner of the trade-mark. To permit the discoverer of a new article or compound to coin any name by which that article or compound shall be known and at the same time adopt that name as a trade-mark would be to foster a monopoly and defeat the most fundamental idea of trade-mark law. When an article is made that was theretofore unknown it must be given a new name by which it can be recognized and dealt in, and the name thus given to it becomes public property, and all who deal in the article have the right to designate it by the name by which alone it is recognized. Leclanche B. Co. v. Western E. Co. 23 Fed. 276; Leonard & Ellis v. Wells & Co. 53 L. J. Ch. 233. When the judgment in the case last cited came before the court of appeals (53 L. J. Ch. 603), the opinion of the Lord Chancellor went largely on the ground that the word “Valvoline” had been used as a descriptive term to designate a certain kind of oil and that the claimants of the trade-mark used it for this double purpose, and therefore others might use the word *273“Yalvoline” as descriptive of the thing which they made and in such a way as not to represent that it was the product, manufacture, or property of the claimants. Colton, L. J., said:
“Undoubtedly, in my opinion, when a man invents a new article, and invents a word as descriptive of that article, which all the world are at liberty to make, he stands in a very great difficulty as regards claiming for himself the exclusive use of that name which he has invented to describe the article which he himself has invented.”
Ery, L. J., said:
“Now, when a new material is invented, and at the time a new single word is invented which is applied to that material alone, I am by no means satisfied at present that that single word can be treated as a special and distinctive word within the meaning of the section I have read. It is difficult to suppose that one word can both describe the thing as made by anybody and the thing as made by a particular maker.”
See, also, Linoleum Mfg. Co. v. Nairn, 38 L. T. Rep. n. s. 448, 47 L. J. Ch. 430; also Holzapfel's C. Co. v. Rahtjen’s A. C. Co. 183 U. S. 1, 22 Sup. Ct. 6.
As I understand the case last cited, there is properly deducible therefrom the fourth proposition of the syllabus, viz.:
“When the right to manufacture became public, the right to use the only word descriptive of the article manufactured became public also.”
This rule is not limited to the case of patented articles upon which the patent has expired. Such cases are merely illustrative of the rule — a narrow application of the more general rule that the right to use the only word descriptive of the article manufactured is the right of the public. It cannot make any difference how this word became the only word descriptive of the article. Oglivie v. G. & C. Merriam Co. 149 Fed. 858 (expiration of copyright); Warren F. Co. v. Am. F. Co. 141 Fed. 513 (expiration of some patents); Singer Mfg. Co. v. June Mfg. Co. 163 U. S. 169, 16 Sup. Ct. 1002 *274(expiration of all patents); In re Magnolia M. Co.’s Trademarks, 14 Rep. Pat. Cas. 621 (discovery of secret procéss) ; Kerly, Trade-marks, 243. It is not because there were letters patent, which letters have expired, that the public may make and sell the article by its patented designation, but because the designation of the patented article has become descriptive and has become the name by which the article is known.
In In re Chesebrough Mfg. Co.’s Trade-mark, 19 Rep. Pat. Cas. (1902) 342, this question is suggested in the majority opinion at page 353, but it was not decided, because there was evidence that the word “Vaseline” was used originally to denote the goods manufactured by the Chesebrough Company. In the opinion of Justice Cozens-Hardy it is said:
“I have reluctantly come to the conclusion that it appears from the appellant’s own evidence that the word ‘Vaseline’ was an invented word to describe an invented thing, and, if so, I think it follows that any one was at liberty to make the invented article, which was not protected by patent in England, and at liberty to call it by the name attributed to it by the inventor. In the case of Linoleum Mfg. Co. v. Nairn, L. E. 7 Ch. D. 834, Mr. Justice Fry applied this principle to the case of a patented article after the expiration of the patent, but I think it cannot be limited to that case.”
No one can claim protection for the exclusive use of a trade-mark.or trade-name which would practically give him a monopoly. Canal Co. v. Clark, 13 Wall. 311, 323.
It may be said that the inventor of a new compound who at the same time invents a new name for such compound does not thereby prevent others from devising other new and fanciful names for the same compound, and this is true. This privilege on the part of others would be of little practical use to them, but that is quite immaterial. The real objection is that such use of a newly coined word as a trade-mark enables the owner at once to describe the new compound by that name without reference to who makes it or where it is made, and at the same time appropriate that word as a sign to the pub-*275lie that the particular goods so marked are not of or belonging to the class or genera indicated by that name, but are distinguished therefrom as the superior product in that line of his own skill, industry, or honesty. These two uses of the invented word are to me inconsistent. If so, it follows that the exclusive use must yield. This is my first ground of dissent.
2. But the facts in this case additional to those above noted are that after plaintiff had been engaged for more than ten years in the manufacture and sale in Germany of “Carbolineum,” and on February 8, 1887, he registered in the Patent Office of the United States as his trade-mark for preservative liquids the word “Carbolineum.” Two years thereafter and on April 19, 1889, he registered in the same office as his trade-mark for preserving paint the words “Carbolineum Avenarius.” Prior to such registry the word “Carbolineum” had become known in Germany and elsewhere in Europe as a name descriptive of this product of coal tar. George Presser, who lived in the same village with plaintiff, according to plaintiff’s testimony began in 1882 to use the word “Carbolineum” as the name of a commodity which he, Presser, manufactured and sold and continues the same up to the present time. Exhibit A, a circular which the plaintiff issued to the German trade in 1885, complains that certain parties “continue to advertise with unbecoming praises preparations of demonstrably inferior value, under the same designation, using the name ‘Carbolineum’ chosen by us about ten years ago for our product.” It further sets forth that “prominent in the class pointed out is the firm of Presser, a firm which goes so far in charlatanry as to advertise its product as being of ‘worldwide fame,’ and does not shrink from designating the ‘Carbolineum Presser as the only right impregnated oil.’ ” Again:
“A ‘Carbolineum Lendle’ has lately also been offered for sale, which announces its advantages in like ‘modest’ manner, without the least restraint, and which might be regarded as *276passable, if its manufacturers had copied the qualities of our antisepticum as well as the prospectuses concerning it. Lendle’s imitation differs from Oarbolineum Avenarius similarly to the surrogate of Presser. Erom all this it appears that our original product, which by way of distinction we now call ‘Oarbolineum Avenarius,’ has not been approximately reached in any quarter. The name ‘Oarbolineum’ is our intellectual property, the composite parts and the composition of our product are our secrets, and in view of its recognized qualities attested by numerous and unusually favorable testimonials, partly founded upon ten years’ use, given by state and civil authorities, by railroad administrations, by construction engineers, manufacturers, in agricultural articles, etc., it is not to be wondered at that here and there are found imitators which — if we did not put up a front against them— would be able to bring the name of ‘Oarbolineum’ into discredit within a short time. Our three factories are fully occupied with the manufacture of Oarbolineum Avenarius, and the extent of our sales offers the best proof of the general approbation which our antisepticum is finding at home and abroad. Eor the benefit of those interested, who are not intimately acquainted with our product, we would add that Oarbolineum Avenarius is an antiseptic, thin liquid used for coating and impregnating, instead of oil paint or tar,” etc.
To my mind the foregoing proves to a demonstration that in 1885, prior to the registration in the United States Patent Office by the plaintiff of the word “Oarbolineum:” (1) That the word was in common use in Germany to designate a preservative liquid. Only Presser and Lendle are named, but-the circular also speaks of a class. These two with their clients or customers were enough. (2) Prior to the registry in the United States Patent Office the plaintiff had adopted as his trade-mark, not the word “Oarbolineum,” but the words “Oarbolineum Avenarius,” to designate his particular product of antiseptic, thin liquid used for coating and impregnating instead of oil paint or tar.
The plaintiff produced another circular issued by him in Germany in 1890, in which, among other things, he accused *277Robert Krause of Wittenberg of making attacks upon Carbolineum Avenarius, and endeavoring to capture for his pseudo-earbolineum the preference. In this circular the plaintiff declares:
“To this paint invented by us whose composition is known to ourselves alone we gave the name of Carbolineum, a name which was not in existence before. We wanted to indicate thereby that this paint was an oleaginous liquid (oleum) derived from coal (carbo).”
To me this circular indicates in 1890 a disclaimer of any trade-mark consisting of the word “Carbolineum” and a claim that the plaintiff’s trade-mark consists of the words “Carbolineum Avenarius,” and a concession that the word “Oarbolin■eum” was descriptive only. The defendant is shown to have been dealing in and selling Presser’s Carbolineum manufactured by George Presser at the German municipality mentioned and exported therefrom to this country to the defendant to sell under the name of “Carbolineum Presser,” and George Presser has a trade-mark officially registered in the proper department of the German Empire containing a center wheel with scrolls in an oval and the words “Schutzmarke für das Carbolineum. Georg Presser. Gau-Algesheim.”
A witness for the plaintiff testified that he knew carbolineum from different factories in Switzerland in 1883, and there is in evidence a judgment of one of the imperial courts ■of Austria rejecting the word “Carbolineum” as a trademark because a word descriptive of a known compound, in .an action in which this plaintiff herein was plaintiff and several other persons were defendants. Several books were in-, troduced in evidence containing the word “Carbolineum” and definitions thereof, but none of them published earlier than 1900. It was admitted in the case that there is a large number of manufacturers in Germany manufacturing a product called “Carbolineum.” It was shown that the plaintiff •had procured in Germany in 1888 a patent on some part of *278the process of making his wood preservative, but it is not shown what the patent covered, or whether still in force, nor what the designation employed therein to identify the liquid.
The judgment of the court below prohibits the defendant from advertising, offering for sale, or selling any preservative paint or liquid other than the product of the plaintiff by or under the name or designation of “Carbolineum.” It seems to me that in rendering this judgment the court below treated the alleged trade-mark consisting of the word “Carbolineum” as still in force, notwithstanding the later registration of the trade-mark “Carbolineum Avenarius,” and treated the German trade-mark of George Presser as having no force or effect, and ignored the evidence that prior to' plaintiff’s registration of the word “Carbolineum” as a trademark in the United States this word had become in Germany and elsewhere in Europe a common noun word descriptive of this compound, and throughout the case seems to consider a trade-mark somewhat analogous to a patent or copyright, and to depend upon priority of discovery of the compound or upon priority of invention of the name. Certainly the situation in which the case is left declares it to be the law of Wisconsin that Avenarius can exclude from Wisconsin all other German or European imports of this preservative substance under the name “Carbolineum” because, notwithstanding that Avenarius has no right to this trade-mark at the place of his residence and citizenship as against George Presser, he is given the right as against the consignee of Presser in Wisconsin by this decision. Supp. to Browne, Trade-marks (2d ed.) 161— 164. But without going into this question of international regulations respecting trade-marks, I must upon the foregoing facts record my second ground of dissent; and that is that upon the uncontroverted evidence the word “Carbolineum” had become in Germany and elsewhere in Europe prior to the registration of that word as a trade-mark in the United States a common noun word descriptive of this certain liquid *279wood preservative derived by distillation from coal tar, which any one was free to make and of course to call by its true name, and therefore the judgment enjoining the use of that word by defendant was wrong. Selchow v. Chaffee & S. Mfg. Co. 132 Fed. 996; Dadirrian v. Yacubian, 72 Fed. 1010; S. C. 98 Fed. 872; S. C. 90 Fed. 812. I think the judgment should be reversed for these errors.
Dodge, J. I concur in the foregoing dissenting opinion of Mr.- Justice Timlin.
Barnes, J. I concur in the foregoing dissenting opinion of Mr. Justice Timlin.